Title: To George Washington from Goose Van Schaick, 14 April 1782
From: Van Schaick, Goose
To: Washington, George


                        
                            sir
                            Albany 14th April 1782
                        
                        The General Orders for all absent officers to repair to their respective Corps, places me in the most
                            painfull of all dilemmas—Superceded as I have been by the promotion of Coll Hazen, who was much my junior in the Army, If
                            I return to it under the implied Stigma, I shall justly be held in Contempt by, and meet with the scorn of the whole Line,
                            If I Disobey the Order I become obnoxious to the punishment directed by the Military Code.
                        I have been authentically informed that the Minister at War has reported so far in my favour as that it would
                            be proper for Congress immediately to promote me, The Decision of Congress on that report, was not had when the last
                            Accounts arrived from philadelphia. permit me to entreat, the Humanity which so strongly marks your Excellency, may
                            be extended to me, and that I may be indulged a continuation of that absence from my Regiment, which Congress afforded me
                            on my first representation, untill they shall have decided, which, if favorable, I shall hasten to the Army, if not I
                            Suppose altho I have expended much the greatest part of my patrimony in the service of my Country I shall be under the
                            disagreeable necessity of withdrawing myself from that service. I am with the greatest respect and regard your Excellencys
                            most Obdt Humble servant
                        
                            G.V. Schaick
                        
                    